34 Cal. App. 2d 602 (1939)
LEE NUFFER, Plaintiff and Respondent,
v.
ROBERT W. WARE, as Sheriff-coroner, etc., Defendant and Respondent; CHARLES W. HOOPER, Intervener and Appellant; B. H. THORNE et al., Defendants in Intervention and Respondents.
Civ. No. 2366. 
California Court of Appeals. Fourth Appellate District.  
September 19, 1939.
 No appearance for Appellant.
 Kenneth A. White for Defendants in Intervention and Respondents.
 Lee Nuffer, in pro. per., for Plaintiff and Respondent.
 Elmer W. Heald, District Attorney, for Defendant and Respondent.
 Griffin, J.
 This is a motion to dismiss the appeal. Notice of appeal from the judgment in the above-entitled matter was filed by Charles W. Hooper, intervener, on June 24, 1939, with the clerk of Imperial County. [1] From the certificate *603 of the clerk it appears that since filing of the notice of appeal no proceeding was ever instituted for the preparation of a bill of exceptions or a transcript under section 953a of the Code of Civil Procedure, and that the time to institute the same has expired. Service of the notice of motion to dismiss was duly made.
 Under the authority of Robinson v. Pismo Oil Dome Co., 31 Cal. App. 2d 716 [88 PaCal.2d 725], the appeal is dismissed.
 Marks, Acting P. J., concurred.